Allowable Subject Matter
	Claims 1-18, 20-21 are allowed.

Closest references found:
("20100097280"|"20140125534"|"20080143620"|"9172146"|"20070132593"|"20110137379"|"20180062271"|"20090082833")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
base material having a main surface; an RFIC disposed on the main surface of the base material; first and second antenna patterns disposed on the main surface of the base material and extending from the RFIC towards opposing sides of the main surface of the base material; and a plurality of loop-shaped conductor patterns disposed on the main surface of the base material and on both sides of each of the first and second antenna patterns, wherein the plurality of loop-shaped conductor patterns each has a perimeter length that is shorter than a total length of the first and second antenna patterns, wherein each of the first and second antenna patterns extend in a meander shape, and wherein at least one of the plurality of loop-shaped conductor patterns is disposed on an outer side in a meander amplitude direction relative to folded portions of the meander-shaped antenna patterns

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system,

/ANKUR JAIN/Primary Examiner, Art Unit 2649